DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 has been considered by the examiner.

Claim Objections
Claim(s) 5-6, 17, 23 are objected to because of the following informalities:  
Regarding claim 5, in line 2, applicant recites “…further comprises a first housing and a second housing…” however, first housing is already been introduced in claim 1, therefore proper antecedent is required. Examiner recommends amending to read “…further comprises the[[a]] first housing and a second housing…”.  Appropriate correction is required.
Regarding claim 6, in line 2, applicant recites “…further comprises a first housing and a second housing…” however, first housing is already been introduced in claim 1, therefore proper antecedent is required. Examiner recommends amending to read “…further comprises the[[a]] first housing and a second housing…”.  Appropriate correction is required.
Regarding claim 17, in line 1, applicant recites “a foldable display apparats comprises the flexible display screen…”, however since this is the first time flexible display screen is being introduced, the office recommends amending to read as follows: “a foldable display apparats comprises [[the]]a flexible display screen…”. Appropriate correction is required.
plane part or the third plane part”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 13-14, 16 and 19-21 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cho et al. US Pub 2014/0285476 (provided in the IDS).
Regarding claim 1, Cho discloses, 
A foldable display apparatus (figure 33-35), comprising
a flexible display screen (element 3010) and a bearer component (the base/frame where the screen 3010 is disposed and secured to, similar to element 2 of present application, the layer between the display and the three housing being shown in figure 34), wherein the bearer component comprises 
a first plane part (the first plane part that corresponds to the screen in figure 35, 3210, this is similar to the plane part 21 in figure 3 of present application), a first bending part (figure 34, region indicated by 3420), a second plane part (figure 33-35, the region indicated by the 
Regarding claim 5, Cho discloses, 

Regarding claim 6, Cho discloses, 
wherein the foldable display apparatus further comprises a(the) first housing (figure 34, housing corresponding to the second plane part) and a second housing (figure 34, housing corresponding to the third plane part), and a thickness of the first housing is different from a thickness of the second housing (figure 34, shows the thickness of the housings being different), the first housing is fastened to a side, of the second plane part, away from the flexible display screen, and the second housing is fastened to a side, of the third plane part, away from the flexible display screen (figure 34).
Regarding claim 13, Cho discloses, 
wherein the flexible display screen (figure 33 and 35) comprises a first plane display area (area indicated by 3210), a first bending display area (bending area corresponding to the area of 3420 in figure 34), a second plane display area (area indicated by element 3220), a second bending display area  (bending area corresponding to the area of 3410 in figure 34), and a third plane display area (area indicated by 3230), the first plane display area overlaps the first plane 
Regarding claim 14, Cho discloses, 
Wherein the flexible display screen is a touch display screen (paragraphs 55, 68& 107).
Regarding claim 16, Cho discloses, 
Wherein the foldable display apparatus is a mobile phone (paragraph 55, smart phone, or tablet PC), a wearable device or a tablet computer. 
Regarding claim 19, Cho discloses, 
wherein a plurality of components of the folding display apparatus are arranged in the first housing (components such as battery, processor, sensor, memory, speaker, camera, connector, are provided in the first housing).
Regarding claim 20, Cho discloses, 
wherein the foldable display apparatus further comprises a second housing (figure 34, the housing that corresponds to the first plane part), wherein the first housing is fastened to a side of the second plane part (the housing that corresponds to the second plane part), and the second housing is fastened to a side of first plane part  (figure 34, the housing that corresponds to the first plane part), and wherein a thickness of the first housing is different from a thickness of the second housing (figure 34, shows thickness to be different one is smaller than the other).
Regarding claim 21, Cho discloses, 
.

Claim(s) 1 and 21 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yee et al. US Pub 2017/0075388.
Regarding claim 1, Yee discloses, 
A foldable display apparatus (figures 1-5), comprising
a flexible display screen (figure 1 shows the display where it is indicated by 110) and a bearer component (the base/frame where the screen is disposed and secured to, similar to element 2 of present application, the layer indicated by 405, 410 and the bottom of the housing between the display and the three housing being shown in figure 34), wherein the bearer component comprises 
a first plane part (the first plane part 410 that corresponds to the screen in figure 5a-b, this is similar to the plane part 21 in figure 3 of present application), a first bending part (figure 5b, where element 420 is indicated), a second plane part (Fig. 5a-b, the region indicated by the middle of the screen, such that the dark line correspond to where the housing is disposed and which is similar to element 23 of present application in figure 3), a second bending part (figure 5a-b, the region indicated by close to element 110 in figure 5b), and a third plane part (figure 5a-b, the region that corresponds to element 405, this is between element 410 and the support part that corresponds to the middle, similar to element 25 in of present application in figure 3) 
Regarding claim 23, Yee discloses, 
Wherein no housing is fasten to a side of the first plane part or the third plane part (figure 5a-b, shows no housing provided on 405 or 410).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US Pub 2014/0285476 in view of Shin US Pub 2016/0070304.
Regarding claim 7, 
Cho teaches the bearer component is an integrated bearing plate (as seen in figure 34, the bearer as described in claim 1 is spanning the entire device).  
Cho does not describe the detail of the material the bearing plate is made from, specifically the bearing plate comprises a shape-memory metal material. However using a shape-memory metal material in a foldable display apparatus is not new. 
Shin in similar field of a flexible display teaches a component comprising a shape memory metal (paragraph 143, 151). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teaching of Shin such that the bearer plate of Cho comprises the shape-memory metal for purpose of remembering specific shape based on the temperature or other criteria such that the bearer plate return to original shape automatically and provides the desired flexibility and the strength. 
Regarding claim 8, 

Cho does not teach the first bending part and the second bending part are shape memory plates, and the shape-memory plate comprises a shape memory metal material.  However, using a shape-memory metal material in a foldable display apparatus is not new. 
Shin in similar field of a flexible display teaches use of a shape memory metal (paragraph 143, 151). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teaching of Shin such that the first bending part and the second bending part are shape memory metal material for purpose of remembering specific shape based on the temperature or other criteria (voltage, current, light) such that the bending parts can return to original shape automatically and provides the desired flexibility and the strength. 
Regarding claim 15, 
Cho teaches a flexible display screen (figure 33-35). 
Cho does not teach the flexible display is an organic light emitting diode display screen. 
Shin in similar filed of foldable display device teaches the flexible display is an organic light emitting diode display screen (figure 3a, paragraph 47, OLED). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teaching of organic light .

Claim(s) 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US Pub 2014/0285476 in view of Liu et al. CN 107195253 (Provided in the IDS, English translation with paragraph number provided by the office).
Regarding claim 9, 
Cho teaches, wherein the first plane part, the second plane part, and the third plane part are rigid plates( figure 34, the respective plane parts and the plates are rigid since they provide support), the first bending part and the second bending part comprise a deformable plate (as seen in figure 34, the bending parts provide deformable plates since they deform (i.e. expand or contract) between unfolded and folded) and a bending piece  (as seen in figure 34, the bending parts provide bending pieces since they bend between unfolded and folded), the deformable plate and the bending piece are disposed in a stacked manner, the deformable plate comprises a shape-memory metal material, and the bending piece is bent or unfolded under external force
Cho does not teach the first bending part and the second bending part comprise a deformable plate and a bending piece, the deformable plate and the bending piece are disposed in a stacked manner, the deformable plate comprises a shape-memory metal material, and the bending piece is bent or unfolded under external force.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the first bending part and the second bending part of Cho is provided with a deformable plate and a bending piece, the deformable plate and the bending piece are disposed in a stacked manner, the deformable plate comprises a shape-memory metal material, and the bending piece is bent or unfolded under external force as taught by the bending part of Liu, for the purpose of remembering specific shape based on the temperature or other criteria (voltage, current, light) such that the bending parts can return to original shape automatically and provides the desired flexibility and the strength. 
Regarding claim 22, Cho as modified by Liu teaches, 
Wherein the bending piece (element 201 of Liu) has a structure of an elastic plate structure (element 201 is deformable layer thereby elastic plate structure meets the limitation), a chain structure, a meshing gear group structure or a rotating shaft connection structure.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US Pub 2014/0285476.
Regarding claim 10, 
Cho teaches the foldable display apparatus further comprises the first plane part and the second plane art are secured with respect to each other (as seen in figure 34, similar to figure 3 and 14 of present application) and the second plane part and the third plane part is secured with respect to each other (as seen in figure 34, similar to figure 3 and 14 of present application) when the bearer component is folded. 
Cho does not teach a first position-limiting component and a second position-limiting component, two parts of the first position-limiting component are respectively fastened to the first plane part and the second plane part, two parts of the second position-limiting component are respectively fastened to the second plane part and the third plane part, when the bearer component is folded, the two parts of the first position-limiting component cooperate with each other to fasten the first plane part and the second plane part, and the two parts of the second position-limiting component cooperate with each other to fasten the second plane part and the third plane part. More specifically the use of the first position limiting component and the second position limiting component (which can be mechanical or magnetic fastening means). 
Cho however in the earlier embodiments (figs. 14, 18; paragraphs 118-129) teaches first position-limiting component (magnets are consider the position limiting components) and the second position-limiting component (the other magnets), two parts of the first position-limiting component are respectively fastened to the first plane part and the second plane part (as seen 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide to use magnetic components as the position limiting component of Cho thereby providing magnetic elements at the respective first plane parts, second plane part and third plane part such that the magnetic elements (position limiting components) are aligned and attract each other when the flexible display is folded, thereby ensuring the position of folded configuration is held when the user wishes the fold the display, additionally, using magnetic force will ensure less mechanical components and provide quick secure and release feature. 
Regarding claim 11, Cho as modified teaches, 
Wherein the first position-limiting component comprises two mutually adsorbed adsorption components (magnetic elements as described in claim 10) or comprises two .

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US Pub 2014/0285476 in view of Yeom US Pub 2017/0199549.
Regarding claim 12, 
Cho teaches the bearer component having a first surface part is connected to a side of the first plane part away from the first bending part (Fig. 34, the edge of the first plane art that is not connected to the bending area, similar to area 26 of present application), the second surface part is connected to a side of the third plane part away from the second bending part (fig 34, the edge of the first plane art that is not connected to the bending area, similar to area 26 of present application), the first surface part and the second surface part are also used to bear the flexible display screen (the sides bear the display screen as seen in figures 33-35).
Cho does not teach the first surface part and the second surface part are arc surface parts. However, providing such shape is not new in the field of foldable display device. 
Yeom in similar field of foldable display device (figure 4, 6) teaches two ends of the flexible display comprises an arc surface parts (figure 6). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the first surface part and the second surface part of Cho to be arc surface part as taught by Yeom, such modification will provide an area where the user can handle the foldable display apparatus from (paragraph 74, Yeom), additionally, will provide a larger screen such that a user can view the edges.
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US Pub 2014/0285476 in view of Yeom US Pub 2017/0199549.
Regarding claim 17, 
A foldable display apparatus (figure 33-35), comprising
 a flexible display screen (element 3010) and a bearer component (the base/frame where the screen 3010 is disposed and secured to, similar to element 2 of present application, the layer between the display and the three housing being shown in figure 34), wherein the bearer component comprises 
a first plane part (the first plane part that corresponds to the screen in figure 35, 3210, this is similar to the plane part 21 in figure 3 of present application), a first bending part (figure 34, region indicated by 3420), a second plane part (figure 33-35, the region indicated by the middle of the screen such that in figure 34 the section that is right below label fig 34 and which is similar to element 23 of present application in figure 3), a second bending part (figure 34, the region indicated by 3410), and a third plane part (figure 33-35, the region that corresponds to element 3230 and that is in between in figure 34, similar to element 25 in of present application in figure 3) that are sequentially connected in a long side direction (as seen in figure 33 and 35 sequentially connected in a long side (i.e. x axis or the direction indicated by a in figure 33), a length of the first bending part in the long side direction is greater than a length of the second bending part in the long side direction (as seen in figure 34, the length of first bending part corresponding to 3420 is greater than the length of the second being part corresponding to 3410, similar to figure 3 of present application), the first plane part, the first bending part, the second plane part, the second bending part, and the third plane part jointly bear the flexible 
And further comprising one or more processors (described in paragraph 300), one or more memories (paragraph 300), and an instruction (inherent feature when processor and memories are in communication in a smart phone or a tablet device) that is stored in the one or more memories and that can be executed by the one or more processors, 
Cho does not explicitly teach the one or more processors executes the instruction to implement the following steps:
Responding to detection of a first operation; and
Driving the bearer component to change to a folded state, wherein the third plane part is folded between the first plane part and the second plane part, and parts of the flexible display screen, brine by the first plane part and the second plane part are exposed. 
Lee in similar field of foldable display apparatus teaches a controller (figure 1) and a processor (figure 1) communicating and the processor executes the instruction to implement 
Driving the bearer component to change to a folded state (paragraphs 262-263, the controller drives the component to fold or unfold). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the memory  and the processor of Cho such that the operation/instructions of Lee is provided thereby when the user provides the first operation the processor executes driving of the bearer component to change to a folded state automatically, such combination will render the foldable display apparatus to fold or unfold without the need of external force and automating (paragraph 262, Lee). Furthermore, Cho already provides the configuration of wherein the third plane part is folded between the first plane part and the second plane part, and parts of the flexible display screen, brine by the first plane part and the second plane part are exposed, thereby the operation of rotation and arrangement will be the same, the processor will just automate the instruction to be put into this configuration. 
Regarding claim 18, Cho as modified by Lee teaches, 
wherein the foldable display apparatus further comprises a recognition component (figure 39-42 of Cho, the cameras), and the one or more processors execute the instruction to further implement the following steps: responding to detection of a third operation (paragraphs 255-260 of Cho, describes the detection of the user by the camera and the orientation of the display); and controlling, based on recognition information of the recognition .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lian US Pub 2017/0287385, fig 3a. Lee US Pub 2017/0199712, bends with respect to response. Burr et al. US Pub 2016/0274718, fig 1a-d, similar foldable display apparatus. USD761252S design patent with similar structure of present application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841